111 F.3d 139
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jeffrey Jay RUTGARD, Defendant,Linda J. Rutgard, Third Party Petitioner to ForfeitedAssets, third-party-petitioner Appellant.
No. 96-50153.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Nov. 7, 1996.Decided April 9, 1997.

Before:  GOODWIN, WIGGINS, AND NOONAN, Circuit Judges:

ORDER

1
Linda Rutgard, third-party petitioner/appellant, appeals the district court's denial without a hearing of her petition filed under 21 U.S.C. § 853(n) asserting a claim in forfeited assets.  On June 26, 1995, the district court entered an order of criminal forfeiture in the amount of $7,564,441.22 against Jeffrey Rutgard, Mrs. Rutgard's husband.  On July 24, 1995, Mrs.  Rutgard filed a petition asserting a claim to those forfeited assets and requesting a hearing.  The district court denied her petition and she appealed.


2
We recently issued an opinion reversing the forfeiture order against Jeffrey Rutgard.  United States v. Rutgard, No. 96-50309 (9th Cir. filed Mar. 6, 1997).  Accordingly, Mrs. Rutgard's appeal is dismissed as moot.